360 F.2d 166
Irving L. WHARTON, as Trustee in Proceedings for the Reorganization of Continental Vending Machine Corp. and Continental Apco Inc., Plaintiff-Respondent,v.Harold ROTH et al., Defendants,William Danziger, Defendant-Appellant.Irving L. WHARTON, as Trustee, etc., Plaintiff,v.LYBRAND ROSS BROS. & MONTGOMERY et al., Defendants.
No. 379.
Docket 30332.
United States Court of Appeals Second Circuit.
Argued May 5, 1966.
Decided May 5, 1966.

Joseph J. Marcheso, New York City (Robert J. Giordano, Christy, Bauman & Christy, New York City, on the brief), for plaintiff-respondent.
Morris Ehrlich, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, and MOORE and FRIENDLY, Circuit Judges.
PER CURIAM:


1
We affirm in open court the order of the District Court for the Eastern District of New York which granted a writ of attachment, at the instance of the plaintiff-trustee in bankruptcy, against a bank account and other property of a former director of Continental Vending Machine Corp. and Continental Apco Inc., the debtor corporations. The defendant director is charged in this suit with participating in a conspiracy to divert and dissipate the assets of the debtors in a fraudulent manner. The order of attachment is affirmed with the understanding that there will be such further proceedings in the district court as may be necessary with respect to the filing by the plaintiff-trustee of an attachment bond which the plaintiff has agreed to file.